FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                     May 21, 2014
                                TENTH CIRCUIT
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court

 MATTHEW ALAN SMITH,
              Plaintiff – Appellant,
 v.                                                     No. 13-1462
                                               (D.C. No. 1:13-CV-02946-LTB)
 COLORADO DEPARTMENT OF                                   (D. Colo.)
 LABOR AND EMPLOYMENT,
              Defendant – Appellee.


                           ORDER AND JUDGMENT *


Before LUCERO, McKAY, and MURPHY, Circuit Judges.


      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

This case is therefore ordered submitted without oral argument.

      Pro se Plainfiff, Mr. Matthew Alan Smith, filed this action challenging the

State of Colorado’s failure to grant him unemployment benefits. The trial court

dismissed the action sua sponte because of lack of subject matter jurisdiction.

      After reviewing the complaint and the trial court’s order, we conclude the


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
trial court was correct. We therefore affirm for the reasons given by the trial

court in its excellent and thorough order of dismissal.

      The trial court denied plaintiff leave to proceed on appeal in forma

pauperis. We deny his renewed petition.

      The district court order dismissing the complaint and action is AFFIRMED.

The appellee<s motion to take judicial notice is GRANTED.

                                              Entered for the Court



                                              Monroe G. McKay
                                              Circuit Judge




                                        -2-